IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 21, 2007

                                     No. 06-11408                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JAY SANDON COOPER

                                                  Plaintiff-Appellant
v.

CITY OF PLANO, TEXAS; THOMAS H MUEHLENBECK, City Manager;
CITY OF PLANO PLANNING AND ZONING COMMISSION; CITY OF
PLANO CITY COUNCIL; CYNTHIA O’BANNER; ROXANNE LUNA;
MACKLIN WRIGHT; CITY OF PLANO PROPERTY STANDARDS
DEPARTMENT

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:06-CV-2065


Before GARWOOD, GARZA and OWEN, Circuit Judges.
PER CURIAM:*
       Jan Sandon Cooper appeals the district court’s remand order. The district
court remanded because neither 28 U.S.C. § 1441 nor 42 U.S.C. § 1443
authorizes removal of a case to federal court by a plaintiff. A plaintiff may not



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 06-11408

remove an action from state court to federal district court. 28 U.S.C. § 1441(a);
see also McKenzie v. United States, 678 F.2d 571, 574 (5th Cir. 1982) (citing §
1441(a); Chicago, Rock Island & Peoria Railroad Co. v. Stude, 346 U.S. 574, 580
(1954); and Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941).1
                                      AFFIRMED.




       1
         See also Wright, Miller & Cooper, 14C, Federal Practice and Procedure: Jurisdiction
3d § 3731 at 251 (“The question of which parties may exercise the statutory right of removal
has been answered by Congress. Section 1446(a) of Title 28 authorizes removal only by the
state court defendants . . .”).

                                             2